Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on10/27/2021, 10/27/2021, and 07/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-3, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caine (2,968,249).
As to independent claim 1, Caine teaches an electric motor assembly, comprising: an outer housing (10,11); an impeller (F) disposed in the outer housing (10,11); an inner housing (18, 25) disposed in the outer housing (10) and spaced apart from the impeller (10), the inner housing (18, 25) being concentric with the outer housing (10, 11); a stator (34) disposed in the inner housing (18); and a rotor (36) rotatably disposed in the stator (34), the rotor (36) and the stator (34) defining an air gap (see figure 3) therebetween, wherein the inner housing (18, 25) and the outer housing (10, 11) are spaced apart from each other to thereby define a first air flow path (see figure 3) therebetween, the first air flow path (see figure 3) being configured to carry air in an axial direction based on rotation of the impeller (38, 39), and wherein the inner housing (18, 25) defines a second air flow path (see figure 3) that extends through an inside of the inner housing (18, 25) and includes a gap (42) defined between the impeller (38, 39) and the inner housing (18, 25), the second air flow path (see figure 3) being configured to, based on rotation of the impeller (38, 39), carry air including the air discharged from the first air flow path as shown in figure 3.  
As to claim 2/1, Caine teaches further comprising: a rotating shaft (32) coupled to the rotor (36) ; and a bearing assembly (29) disposed between the impeller (38, 39) and the rotor (36) and configured to rotatably support the rotating shaft (32), and wherein the inner housing (18, 25) defines a bearing assembly (29) accommodating space that accommodates the bearing assembly (29) as shown in figure 3.  
As to claim 3/2, Caine teaches wherein the second air flow path (see figure 3) comprises an axial through section (42) extending in the axial direction through the inside of the inner housing (18, 25), and wherein at least a portion of the axial through section is disposed radially outside the bearing assembly (29) as shown in figure 3.  
As to claim 16/1, Caine teaches wherein the impeller (38, 39) defines a cavity that has an annular shape extending in a circumferential direction and that is recessed from a surface of the impeller (38, 39) facing the inner housing (18, 25) in the axial direction as shown in figure 3.  
As to claim 17/16, Caines teaches further comprising a rotating shaft (32) coupled to the rotor (36) , wherein the impeller (38, 39) comprises a boss (38) that faces the cavity and surrounds a circumference of the rotating shaft (32), and wherein the inner housing (18, 25) comprises a blocking rib (see figure 3) that protrudes in the axial direction and extends in the circumferential direction, the blocking rib (see figure 3) being inserted into the cavity between the boss (38) and an inner surface of the inner housing (18, 25) as shown in figure 3.  
As to claim 18/3, Caines teaches wherein the axial through section (42) is spaced apart from the bearing assembly (29) accommodating space in a radial direction by a predetermined distance as shown in figure 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (2,968,249) as applied in claim 3 above, and further in view of Andersson (WO2005031948).
As to claim 4/3, Caine teaches wherein the stator (34) comprises: a stator core (see figure 3) having a plurality of slots and a plurality of teeth (inherent to accommodates the coil in the stator), and a stator coil (35) that is wound around the stator core (see figure 3), 
However Cain teaches the claimed limitation as dissed above except wherein the second air flow path further comprises a stator inner section that passes through an inside of the stator core.  
Andersson teaches the second air flow path (see figure 1) further comprises a stator inner section that passes through an inside of the stator core (30) as shown in figure 1, for the advantageous benefit of providing internal components been cooled by the gaseous coolant and the heat from the rotor and stator is efficiently discharged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine by using the second air flow path further comprises a stator inner section that passes through an inside of the stator core, as taught by Andersson , to provide internal components been cooled by the gaseous coolant and the heat from the rotor and stator is efficiently discharged.
As to claim 5/4, Caine in view of Andersson the claimed limitation as dissed above except wherein the inner housing comprises a protruding section that protrudes relative to an end portion of the outer housing in the axial direction, and wherein the protruding section defines a stator accommodating space that accommodates the stator.  
However Andersson teaches the inner housing (4) comprises a protruding section that protrudes relative to an end portion of the outer housing (11) in the axial direction, and wherein the protruding section defines a stator (30) accommodating space that accommodates the stator (30) as shown in figure 1, for the advantageous benefit of providing internal components been cooled by the gaseous coolant and the heat from the rotor and stator is efficiently discharged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine in view of Andersson by using the inner housing comprises a protruding section that protrudes relative to an end portion of the outer housing in the axial direction, and wherein the protruding section defines a stator accommodating space that accommodates the stator, as taught by Andersson , to provide internal components been cooled by the gaseous coolant and the heat from the rotor and stator is efficiently discharged.
As to claim 6/5, Caine teaches wherein the axial through section (42) faces one of the plurality of slots (inherent in the stator to accommodates the coils) as shown in figure 1.  
As to claim 7/5, Caine teaches wherein the stator coil (35) comprises a plurality of phase coils that are configured to be connected to a three-phase alternating (AC) power supply (see figure 3, leads 37 throughout to connect to a source), and wherein a cross-sectional area of the axial through section is less than a cross-sectional area of each of the plurality of phase coils (35) as shown in figure 3.  
As to claim 20/1, Cain teaches the claimed limitation as dissed above except wherein an axial length of the inner housing is greater than an axial length of the outer housing, and wherein at least a portion of the second air flow path is disposed outside the outer housing in the axial direction.
However Andersson teaches an axial length of the inner housing (4) is greater than an axial length of the outer housing (11), and wherein at least a portion of the second air flow path is disposed outside the outer housing (11) in the axial direction as shown in figure 1, for the advantageous benefit of providing internal components been cooled by the gaseous coolant and the heat from the rotor and stator is efficiently discharged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine by using an axial length of the inner housing is greater than an axial length of the outer housing, and wherein at least a portion of the second air flow path is disposed outside the outer housing in the axial direction, as taught by Andersson , to provide internal components been cooled by the gaseous coolant and the heat from the rotor and stator is efficiently discharged.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (2,968,249) and Andersson (WO2005031948) as applied in claim 5 above, and further in view of Yun (KR20110101517).
As to claim 9/5, Caine in view of Andersson teaches the claimed limitation as discussed above except further comprising an engaging part that is disposed between the inner housing and the stator and that engages the inner housing with the stator in a circumferential direction, the stator being configured to move relative to the inner housing in the axial direction. 
However Yun teaches  an engaging part (114b) that is disposed between the housing (114) and the stator (126) and that engages the housing (114) with the stator (126) in a circumferential direction, the stator (126) being configured to move relative to the housing (114) in the axial direction as shown in figures 5 and 8, for the advantageous benefit of preventing from rotating with respect to the housing of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine in view of Andersson by using an engaging part that is disposed between the housing and the stator and that engages the housing with the stator in a circumferential direction, the stator being configured to move relative to the housing in the axial direction, as taught by Yun, to prevent from rotating with respect to the housing of the motor.
As to claim 10/9, Caine and Andersson in view of Yun teaches the claimed limitation as discussed above except wherein the engaging part comprises: a coupling protrusion that protrudes from an inner surface of the inner housing in a radial direction and extends in the axial direction; and a coupling recess that accommodates the coupling protrusion, the coupling recess being recessed from an outer surface of the stator in the radial direction and extending in the axial direction.  
However Yun teaches the engaging part comprises: a coupling protrusion (114b) that protrudes from an inner surface of the  housing (114) in a radial direction and extends in the axial direction; and a coupling recess (120a) that accommodates the coupling protrusion (114b), the coupling recess (120a) being recessed from an outer surface of the stator (126) in the radial direction and extending in the axial direction as shown in figure 5, 8-9, for the advantageous benefit of preventing from rotating with respect to the housing of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine and Andersson in view of Yun by using the engaging part comprises: a coupling protrusion that protrudes from an inner surface of the housing in a radial direction and extends in the axial direction; and a coupling recess that accommodates the coupling protrusion, the coupling recess being recessed from an outer surface of the stator in the radial direction and extending in the axial direction, as taught by Yun, to prevent from rotating with respect to the housing of the motor.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (2,968,249) and Andersson (WO2005031948) as applied in claim 4 above, and further in view of Nakatsuka (JP10243595).
As to claim 11/4, Caine in view of Andersson teaches the claimed limitation as discussed above except wherein the stator comprises an insulator that insulates the stator core and the stator coil from each other, the insulator being made by injection molding in a state in which the stator core is inserted into a mold.  
However Nakatsuka teaches the stator (11) comprises an insulator (2) that insulates the stator core (1) and the stator coil (10) from each other, the insulator (2) being made by injection molding (12) in a state in which the stator core (1) is inserted into a mold as shown in figure 1, 2, 6-7, for the advantageous benefit of producing an insulated iron core by a simple manufacturing process while preventing the occurrence of defective products, and simultaneously forming an insulator and improving the resistance value and the inductance value.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine in view of Andersson by using an insulator that insulates the stator core and the stator coil from each other, the insulator being made by injection molding in a state in which the stator core is inserted into a mold, as taught by Nakatsuka, to produce an insulated iron core by a simple manufacturing process while preventing the occurrence of defective products, and simultaneously forming an insulator and improving the resistance value and the inductance value.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (2,968,249) and Andersson (WO2005031948)as applied in claim 3 above, and further in view of Kawamichi (JP2004187345).
As to claim 12/3, Caine in view of Andersson teaches the claimed limitation as discussed above except wherein the second air flow path further comprises a bearing assembly cooling section defined around the bearing assembly accommodating space and configured to cool the bearing assembly.  
However Kawamichi teaches the second air flow path further comprises a bearing assembly cooling section (16) defined around the bearing assembly (4) accommodating space and configured to cool the bearing assembly (4) as shown in figure 3, for the advantageous benefit of providing the temperature rise of the bearings further reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine in view of Andersson by using the second air flow path further comprises a bearing assembly cooling section defined around the bearing assembly accommodating space and configured to cool the bearing assembly, as taught by Kawamichi, to providing the temperature rise of the bearings further reduced.
As to claim 13/12, Caine and Andersson in view of Kawamichi teaches the claimed limitation as discussed above except wherein the bearing assembly cooling section is arranged offset from the axial through section in a circumferential direction.  
However Kawamichi teaches the bearing assembly cooling section (16) is arranged offset from the axial through section (6c) in a circumferential direction as shown in figure 3, for the advantageous benefit of providing the temperature rise of the bearings further reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Caine and Andersson in view of Kawamichi by using the bearing assembly cooling section is arranged offset from the axial through section in a circumferential direction, as taught by Kawamichi, to providing the temperature rise of the bearings further reduced.
Allowable Subject Matter
Claims 8, 14-15, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	November 3, 2022